
	

113 HR 2710 IH: Restoration of Parental Rights and State Sovereignty Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2710
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Culberson (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to restore State sovereignty over public education and parental rights
		  over the education of their children.
	
	
		1.Short titleThis Act may be cited as the
			 Restoration of Parental Rights and
			 State Sovereignty Act of 2013.
		2.Restoration of State
			 sovereignty over public education and parental rights over the education of
			 their childrenPart E of title
			 IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et
			 seq.) is amended by adding at the end the following:
			
				3Restoration of
				State sovereignty over public education and parental rights over the education
				of their children
					9541.States to retain
				rights and authorities they do not expressly waive
						(a)Retention of
				rights and authoritiesNo officer, employee, or other authority
				of the Secretary shall enforce against an authority of a State, nor shall any
				authority of a State have any obligation to obey, any requirement imposed as a
				condition of receiving assistance under a grant program established under this
				Act, nor shall such program operate within a State, unless the legislature of
				that State shall have by law expressly approved that program and, in doing so,
				have waived the State’s rights and authorities to act inconsistently with any
				requirement that might be imposed by the Secretary as a condition of receiving
				that assistance.
						(b)Amendment of
				terms of receipt of Federal financial assistanceAn officer, employee, or other authority of
				the Secretary may release assistance under a grant program established under
				this Act to a State only after the legislature of the State has by law
				expressly approved the program (as described in subsection (a)). This approval
				may be accomplished by a vote to affirm a State budget that includes the use of
				such Federal funds and any such State budget must expressly include any
				requirement imposed as a condition of receiving assistance under a grant
				program established under this Act so that by approving the budget, the State
				legislature is expressly approving the grant program and, in doing so, waiving
				the State’s rights and authorities to act inconsistently with any requirement
				that might be imposed by the Secretary as a condition of receiving that
				assistance.
						(c)Special rule for
				States with biennial legislaturesIn the case of a State with a
				biennial legislature—
							(1)during a year in
				which the State legislature does not meet, subsections (a) and (b) shall not
				apply; and
							(2)during a year in
				which the State legislature meets, subsections (a) and (b) shall apply, and,
				with respect to any grant program established under this Act during the most
				recent year in which the State legislature did not meet, the State may by law
				expressly disapprove the grant program, and, if such disapproval occurs, an
				officer, employee, or other authority of the Secretary may not release any
				additional assistance to the State under that grant program.
							(d)Definition of
				state authorityAs used in this section, the term
				authority of a State includes any administering agency of the
				State, any officer or employee of the State, and any local government authority
				of the State.
						(e)Effective
				dateThis section applies in each State beginning on the 90th day
				after the end of the first regular session of the legislature of that State
				that begins 5 years after the date of the enactment of the Student Success Act
				and shall continue to apply in subsequent years until otherwise provided by
				law.
						9542.Dedication of
				savings to deficit reductionNotwithstanding any formula reallocations
				stipulated under the Student Success Act, any funds under such Act not
				allocated to a State because a State did not affirmatively agree to the receipt
				of such funds shall not be reallocated among the States.
					9543.Definition of
				State with biennial legislatureIn this Act, the term State with a
				biennial legislature means a State the legislature of which meets every
				other year.
					9544.Intent of
				CongressIt is the intent of
				Congress that other than the terms and conditions expressly approved by State
				law under the terms of this subpart, control over public education and parental
				rights to control the education of their children are vested exclusively within
				the autonomous zone of independent authority reserved to the States and
				individual Americans by the United States Constitution, other than the Federal
				Government’s undiminishable obligation to enforce minimum Federal standards of
				equal protection and due
				process.
					.
		
